ACCEPTED
                                                                                     04-14-00569-CV
                                                                          FOURTH COURT OF APPEALS
                                                                               SAN ANTONIO, TEXAS
                                                                                 3/6/2015 2:50:02 PM
                                                                                       KEITH HOTTLE
                                                                                              CLERK

                             NO. 04-14-00569-CV

                                                                     FILED IN
                                                              4th COURT OF APPEALS
                      IN THE FOURTH COURT OF APPEALS           SAN ANTONIO, TEXAS
                             SAN ANTONIO, TEXAS               3/6/2015 2:50:02 PM
                                                                KEITH E. HOTTLE
                                                                      Clerk

                               BURTON KAHN,
                                                                       Appellant,
                                       v.

                     HELVETIA ASSET RECOVERY, INC.
                                                                        Appellee.


              ON APPEAL FROM THE 37TH JUDICIAL DISTRICT COURT
                           BEXAR COUNTY, TEXAS
                      TRIAL COURT NO. 2013-CI-18355
                  Honorable Michael Mery, Presiding Judge


           UNOPPOSED FIRST MOTION TO EXTEND TIME TO
         FILE APPELLEE’S RESPONSE TO APPELLANT’S BRIEF


TO THE HONORABLE COURT OF APPEALS:

      Appellee Helvetia Asset Recovery, Inc. files this unopposed first motion for

extension under Texas Rule of Appellate Procedure 10.5(b) and respectfully

requests a 7-day extension of time, until March 16, 2014, to file its response to

appellant’s brief.
                                          I.

      This is Appellant Burton Kahn’s (“Appellant” or “Kahn”) appeal from the

June 11, 2014 final judgment entered in Cause No. 2013-CI-18355, Helvetia Asset

Recovery, Inc. v. Burton Kahn, et al., 37th Judicial District, Bexar County, Texas.

      Appellant filed his brief on February 5, 2015. Appellee’s brief is currently

due on March 9, 2015 (the Monday following thirty days after February 5, 2015 –

Saturday, March 7). This is Appellee’s first request for an extension of time with

regard to responding to the Appellant’s brief.

                                         II.

      Counsel for Appellee has been substantially involved in the following

matters, among others, that necessitate the filing of this motion:

      1.     This present appeal. Counsel has found it difficult to locate
             Appellant’s citations to the reporter’s record and the clerk’s record,
             and in understanding the nature of several of the Appellant’s appeal
             points.

      2.     In re Burton M. Kahn, Civil Action No. 5:14-CV-1109-HLH, in the
             United States District Court for the Western District of Texas, San
             Antonio Division. Kahn appealed an October 17, 2014 order entered
             by the United States Bankruptcy Court approving the Chapter 7
             Trustee’s request to sell to Helvetia the debtor’s (Kahn) non-exempt
             assets, claims and causes of action. Helvetia is the appellee in that
             appeal, and filed its appellee’s brief on February 24, 2015 (Pacer Dkt.
             No. 14). Appellee also filed a motion requesting allowance to file
             additional pages for its brief. The underlying bankruptcy action is In
             re: Burton M. Kahn, Debtor, Case No. 14-50980, United States
             Bankruptcy Court for the Western District of Texas, San Antonio
             Division.



                                         -2-
      3.     Civil Action No. SA-09-CA-00905-RP; Unincorporated Non-Profit
             Association of Concerned Eastside Citizens and Property Owners v.
             The City of San Antonio and Crosspoint, Inc.; in the United States
             District Court for the Western District of Texas, San Antonio
             Division. Counsel was involved in preparing and filing Intervenor
             Crosspoint, Inc.’s Reply to Plaintiff’s Response to Advisory
             Regarding Status on February 27, 2015.

      4.     Civil Action No. 5:14-CV-01111-DAE; Southeast Medpro LLC, vs.
             VHS San Antonio Partners, LLC; in the United States District Court
             for the Western District of Texas, San Antonio Division. Counsel was
             involved in preparing and filing a Motion to Dismiss First Amended
             Complaint on February 12, 2015.

      5.     Update of publication on subject of Contorts. Counsel has been
             involved in substantial updates of a publication on Contorts that is due
             in the middle of March.

      Accordingly, Appellee requests a 7-day extension, or until March 16, 2015,

in which to file its brief. This motion is not filed for the purpose of delay.

                                      PRAYER

      For these reasons, appellee Helvetia Asset Recovery, Inc. respectfully

requests that the Court grant this request and extend the time for filing its brief to

March 16, 2015.

                                        Respectfully submitted,
                                        HAYNES AND BOONE, LLP

                                              /s/ Lisa S. Barkley
                                        Werner A. Powers
                                        State Bar No. 16218800
                                        2323 Victory Avenue, Suite 700
                                        Dallas, Texas 75219
                                        Telephone: (214) 651-5000


                                         -3-
Facsimile: (214) 651-5940
werner.powers@haynesboone.com

Lisa S. Barkley
State Bar No. 17851450
112 E. Pecan, Suite 1200
San Antonio, Texas 78205
Telephone: (210) 978-7427
Facsimile: (210) 554-0427
lisa.barkley@haynesboone.com

ATTORNEYS FOR APPELLEE
HELVETIA ASSET RECOVERY, INC.




-4-
                     CERTIFICATE OF CONFERENCE

       In accordance with Rule 10.1(a)(5) of the Texas Rules of Appellate
Procedure, I certify that I conferred with Mr. Burton Kahn concerning this request
for extension of time. Mr. Kahn does not oppose the relief requested.


                                           /s/ Lisa S. Barkley
                                        Lisa S. Barkley




                                      -5-
                         CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the Unopposed First Motion
To Extend Time To File Appellee’s Response To Appellant’s Brief has been served
on the following, in accordance with the Texas Rules of Appellate Procedure, on
this 6th day of March, 2015:

         Burton Kahn, pro se                                             Via Email
         1706 Alpine Circle
         San Antonio, Texas 78248
         glentrail@yahoo.com

                                               /s/ Lisa S. Barkley
                                         Lisa S. Barkley




15058107.1                             -6-